Title: From Thomas Jefferson to John Glendy, 21 June 1808
From: Jefferson, Thomas
To: Glendy, John


                  
                     Dear Sir 
                     
                     Washington June 21. 08.
                  
                  The bearer hereof, mr Ogilvie, proposing a visit to Baltimore, I take the liberty of introducing him to your acquaintance. he has been very advantageously known in Virginia as one of those who has been most successful in the establishment & direction of Academical institutions. considerations of health having rendered necessary for him a change of climate, & of his sedentary habits, he proposes, in the circuit he is about to make, to give a course of lectures in the principal cities which he will visit. these are mostly on moral subjects, avoiding carefully all questions, religious or political, which might be unacceptable to any. having myself been occasionally one of his hearers, I am safe in assuring you that no one, however learned, will hear him without instruction. none, however moral, will leave him without better impressions. in short, those who attend him once, will not fail to attend afterwards as often as occasion shall be offered. being a stranger in Baltimore, I have taken the liberty of asking your kind attentions to him, & your aid in procuring for him a favorable opportunity of making himself known to the public of your city. the correctness of his morals, the purity of his views and his high degree of understanding & cultivation, will not fail to impress you with that sense of his merit which has urged me to recommend him to your good offices: which I do the more willingly as it furnishes me the occasion, always embraced with pleasure, of recalling myself to your recollection, & of repeating the assurances of my friendly attachment & high respect.
                  
                     Th: Jefferson 
                     
                  
               